DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
 
Claims 3-12 are canceled.  Claims 1-2 and 13-15 are pending.

Claim 1 amended with the features of “the glue forms a second joint face between the housing and a side edge surface of the cover glass, and the housing is connected to the screen by both the first joint face and the second joint face”, which is obviously rejected with the new secondary references Kerbs (US20160023606) or (US20160009226).

    PNG
    media_image1.png
    362
    1139
    media_image1.png
    Greyscale

In this action, the secondary reference Kerbs (US20160023606) is applied for the 103-rejection. The other secondary reference is applied in the same way.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 1 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20130321293) in view of Lee et al. (US 20170031202) and Kerbs (US 20160023606).

    PNG
    media_image2.png
    282
    386
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    416
    731
    media_image3.png
    Greyscale

Regard to claim 1, Park et al. disclose a component comprising:  
a housing 140 having a bottom face and a side face, wherein the bottom face 145 of the housing is orthogonal to the side face 147 of the housing; and 
a screen, wherein the screen comprises: cover glass 130, a touch panel 150, and 
a display module 110 having a bottom face and a side face, wherein the bottom face is orthogonal to the side face, and 
a protective frame 141, 
wherein 
the display module [a display panel 110 and a backlight unit 120 together consider as a display module], the touch panel 150, and the cover glass 130 are connected in sequence from bottom to top, 
the protective frame 141 wraps the bottom face and the side face of the display module [a display panel 110 and a backlight unit 120 together consider as a display module; however, the protective frame 141 wraps completely the bottom face, but does not wrap entirely the side face of the display module 110/120], 
wherein 
a glue 154a/154b is disposed on a side face 147 of the housing 140 [the first and second extending portion 154a/154b may be adhered to the external lateral side of the left sidewall 141b of the support case 141 by the use of first and second adhesive member 155a/155b [0061]-[0062].  The respective extending portions 154a and 154b include first bending portions (BP1) for covering the lateral sides of the display panel 110, and support sidewalls 141b of the left and right sides (or long side) of the support case 141; and second bending portions (BP2) for covering the lower edge portions of the left and right sides of a support plate 141a (see annotated in Fig. 10 above). The respective second bending portions (BP2) are adhered to the lower edge portion of the support plate 141a by the use of adhesive members 155a and 155b [0088], see Fig. 8], 
the glue 154a/BP2 forms a first joint face between the housing 140 and both the display module 110/120 and the protective frame 141 (but not connected to the display module 110/120, see annotated in Fig. 10 above), 
the glue 154a/BP1 forms a second joint face between the housing 140 and the cover glass 130, and the housing 140 is connected to the screen 130 by both the first joint face and the second joint face (see annotated in Fig. 10 above); 
wherein 
the first joint face connects both the bottom face 145 and the side face 147 of the housing to the protective frame 141.  

Park et al. fail to disclose the component, wherein the glue forms a first joint face between the housing and both the display panel of the display module and the protective frame, wherein the first joint face connects the side face of the housing to the side face of the display panel of the display module; wherein the glue forms a second joint face between the housing and a side edge surface of the cover glass, and the housing is connected to the screen by both the first joint face and the second joint face.

    PNG
    media_image4.png
    352
    630
    media_image4.png
    Greyscale

Lee et al. teach the component, wherein the glue 470 forms a first joint face between the housing 360 and both the display module 210 and the protective frame 430, wherein the first joint face connects the side face of the housing 360 to the side face of the display module 360 (see annotated in Fig. 4 above).

    PNG
    media_image5.png
    368
    430
    media_image5.png
    Greyscale

Krebs teaches the component, wherein a glue [a seal 14] is disposed on a side face of the housing 62, the glue 14 forms a first joint face between the housing [a carrier base plate 6.1 and an encircling carrier plate rim 6.2] and both the display module [a liquid-crystal cell 7. The latter has a transparent front-side carrier layer 8, a transparent rear-side carrier layer 9, and an electrically actuable liquid-crystal layer 10, which comprises a liquid-crystal medium, arranged between the carrier layers 8, 9 [0016]] and the protective frame [the bearing points 6.3 considers as the protective frame], the glue 14 forms a second joint face between the housing 6.2 and a side edge surface of the cover glass [the front-side glass plate 11], and the housing 6.2 is connected to the screen by both the first joint face and the second joint face; wherein the first joint face connects both the bottom face and the side face of the housing to the protective frame 6.3 and the first joint face connects the side face of the housing to the side face.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a component as Park et al. disclosed with the component, wherein the glue forms a first joint face between the housing and both the display module and the protective frame, wherein the first joint face connects the side face of the housing to the side face of the display module for more tightly bonded the liquid crystal display panel to the backlight unit each other [0078] and further reduced a light leakage from the LCD device [0079], sufficiently secured the space between the frame and the liquid crystal display panel and the supporting panel [0080] as Lee et al. taught; wherein the glue forms a second joint face between the housing and a side edge surface of the cover glass, and the housing is connected to the screen by both the first joint face and the second joint face for the sealing retention of the mirror assembly in the housing or the carrier plate [0018] and prevented distortion [0009] as Krebs taught.

Regard to claim 13, Park et al. disclose the component, wherein the display module is a liquid crystal display (LCD) [0006], [0034].  

Regard to claim 14, Park et al. disclose the component, wherein the display module is an active matrix organic light emitting diode (AMOLED) [the organic light-emitting display panel display images by the use of switching element comprising a thin film transistor [0006]].  

Regard to claim 15, Park et al. disclose the component, wherein a touch panel [a touch sensing film 150] is embedded in the display module.

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20130321293) in view of Lee et al. (US 20170031202).

Park et al. also disclose the component, wherein the display module further comprises a backlight plate having a bottom face and a side face, the protective frame totally wraps the bottom face and two side faces of the backlight plate of the display module as shown in Fig. 10.

Park et al. fail to disclose the component, wherein the protective frame totally wraps the bottom face and the side face (all four side faces) of the backlight plate of the display module.  

It would be obvious as a matter of design choice to set the protective frame totally wrapping the bottom face and the side face (all four side faces) of the backlight plate or the side face of the display module with condition of “In a possible design” in the instant application, since applicant has not disclosed that the protective frame totally wrapping the bottom face and the side face of the backlight plate or the side face of the display module solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the protective frame totally wrapping the bottom face and the side face of the backlight plate or the side face of the display module. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871